Citation Nr: 0719279	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1982 to September 2002.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Department of Veterans Affairs (VA), 
regional office (RO) in Waco, Texas.  In December 2006, the 
Board remanded the case for additional development.  The RO 
subsequently returned the case to the Board without having 
completed the requested development actions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's December 2006 remand requested the RO to schedule 
the veteran for a VA examination to determine whether he has 
chronic fatigue syndrome, and if so, whether it is as likely 
as not related to his military service.  No such examination 
was conducted.

As pointed out in the previous remand, the veteran contends 
that he has chronic fatigue syndrome as a result of his 
service in the Persian Gulf during Operation Desert Storm.  
The record shows he served in Southwest Asia from December 
1990 to May 1991.  

A diagnosis of chronic fatigue syndrome for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non- 
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance.  38 C.F.R. § 4.88a.

The VA general medical examination in September 2004 included 
the impression of "chronic fatigue which is not disabling 
and currently involves some trouble with sleeping and 
headaches which are likely due to tension."  Given this 
finding, and noting the specific criteria required to support 
a finding of chronic fatigue syndrome for VA purposes, an 
examination by a specialist is indicated.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the Board has no recourse but to REMAND the case 
for the following:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
specialist to determine whether a 
diagnosis of chronic fatigue syndrome is 
appropriate.  The veteran's VA claims 
folder (including this REMAND) must be 
made available to, and reviewed by, the 
examiner.  Any tests or studies deemed 
necessary to establish or rule out the 
diagnosis should be completed.  The 
examiner must specifically determine 
whether or not the veteran has chronic 
fatigue syndrome.

The examiner should note that VA has 
specific requirements for a diagnosis of 
chronic fatigue syndrome, to specifically 
include: (1) new onset of debilitating 
fatigue severe enough to reduce daily 
activity to less than 50 percent of the 
usual level for at least six months; and 
(2) the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may produce 
similar symptoms; and (3) six or more of 
the following: acute onset of the 
condition, low grade fever, nonexudative 
pharyngitis, palpable or tender cervical 
or axillary lymph nodes, generalized 
muscle aches or weakness, fatigue lasting 
24 hours or longer after exercise.  See 38 
C.F.R. § 4.88a.

The examiner should explain the rationale 
for the opinion given.

2.  The RO should then readjudicate the 
claim of entitlement to service connection 
for chronic fatigue syndrome.  If it 
remains denied, the RO should issue an 
appropriate SSOC, and the veteran should 
have the opportunity to respond.  

The case should then be returned to the Board for further 
appellate review if otherwise in order.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


